DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 21, 2020.  Claims 1, 5, 7, and 9 have been amended.  Claims 4, 6, and 8 have been cancelled.  Claims 12-20 remain withdrawn.  Claims 1-3, 5, 7, and 9-11 are currently pending and under examination.
	
This application claims benefit of priority to U.S. provisional application No. 62/634460, filed February 23, 2018.



Withdrawal of Rejections:


	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.  
	The rejection of claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Mondala, is withdrawn.
	The rejection of claims 1-5 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., is withdrawn.



New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackbart et al. (Reduction of aflatoxins by Rhizopus oryzae and Trichoderma reesei, Mycotoxin Res (2014) 30:141-149).  
	With regard to claims 1, 5, 7, and 10, Hackbart et al. teach contacting Trichoderma reesei, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus oryzae, which is a second fungus that generates an organic acid from the monomeric sugars, with potato dextrose agar medium, which is a biomass source and co-culture medium, in a plate, which is a single bioreactor (Abs.; p. 143, Left Col., Microbial action at concentration of aflatoxins, Line 1-7).  As Hackbart et al. teach all components of the method as claimed, and as these components cannot be separated from their properties, contacting the Trichoderma reesei and Rhizopus oryzae with the potato dextrose agar medium as taught would necessarily provide the result of producing an organic acid selected from fumaric acid and lactic acid.
With regard to claim 9, Hackbart et al. do not teach that the plate contains yeast extract or exogenous cellulase enzymes (see Hackbart et al.).


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milos et al. (US 2013/0330791; Published 2013).  
With regard to claims 1-3, Milos et al. teach a method comprising inoculating a by-product or residue that includes wheat bran, soybean hulls, rice husks or hulls, bagasse, and mixtures thereof, which is a biomass source including cellulose, including lignocellulose, with a filamentous fungus including a combination of Trichoderma, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus, which is a second fungus that generates an organic acid from the monomeric sugars (Para. 258, 283-285, 287), wherein the method necessarily takes place in a vessel, which is a single bioreactor.  As Milos et al. teach all components of the method as claimed, and as these components cannot be separated from their properties, contacting the Trichoderma and Rhizopus with the biomass as taught would necessarily provide the result of producing an organic acid selected from fumaric acid and lactic acid.
With regard to claim 9, Milos et al. do not teach that the method contains yeast extract or exogenous cellulase enzymes (see Para. 283-285, 287).
With regard to claims 10 and 11, as noted, Milos et al. teach inoculating a by-product or residue that includes wheat bran, soybean hulls, rice husks or hulls, bagasse, and mixtures thereof, which is a biomass source and also a co-culture medium, with a filamentous fungus including a combination of Trichoderma and Rhizopus (Para. 258, 283-285, 287).  As wheat bran contains nitrogen (see Art of Record Hutchinson et al., Introduction, Line 1-4), the co-culture medium comprises nitrogen.

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No Claims are allowable.

Art of Record:
Hutchinson et al., Nutritive Value of Wheat Bran, J. Sci., Fd Agric., (1970), Vol. 21, March (wheat bran contains nitrogen).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653